A conditional judgment was rendered in the circuit court against the appellants, as sureties on the appearance bond of Charley Doan, upon the failure of the defendant to appear to answer an indictment perferred against him by a grand jury of Blount county.
We find no final judgment in the record which would support an appeal under section 2837 of the Code of 1907, or any other statute. The only judgment in the record is one sustaining the state's demurrers to a motion made by appellants (movants in the court below) to set aside a judgment nisi rendered against appellants as sureties on the appearance bond of Charley Doan. This court is therefore without jurisdiction to consider the rulings assigned as error, in the absence of such a judgment as will support an appeal. Section 2837, Code 1907; Gibbs v. Southern Express Co., 201 Ala. 506, 78 So. 860; 1 Michie's Ala. Dig. par. 66, p. 303; 13 Michie's Dig. par 78, p. 87.
The appeal is therefore dismissed.